Citation Nr: 1127106	
Decision Date: 07/20/11    Archive Date: 07/29/11

DOCKET NO.  06-37 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral foot disorders.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel



INTRODUCTION

The Veteran served on active duty from September 1962 to December 1966 with the United States Navy; and from September 2001 to May 2002, January 2003 to September 2003, and from January 2004 to September 2004 with the United States Coast Guard.  The Veteran also had intervals of Reserve service between his periods of active service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The claim on appeal was previously before the Board in December 2009, at which time it was remanded for additional evidentiary development.  As will be further explained herein, there has been substantial compliance with the actions requested in that Remand and the case has returned to the Board for appellate consideration.  See also D'Aries v. Peake, 22 Vet. App. 97 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board's remand directives is required).

In 2011, the Veteran submitted additional evidence for the record which was accompanied by a waiver. 


FINDINGS OF FACT

1.  Congenital pes cavus and acquired hallux valgus deformities, with accompanying metatarsalgia, very mild degenerative changes in the first metatarsophalangeal (MTP) joint, and mild degenerative joint disease (DJD) of the midfoot are congenital or developmental abnormalities (with residual effects and symptoms), which were not aggravated by a superimposed disease or injury.

2.  Tinea pedis and plantar fasciitis, initially diagnosed post-service, were not incurred in, and are not otherwise related to service.
CONCLUSION OF LAW

A bilateral foot disorder was not incurred in or aggravated by active duty service.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements)

Further, in Dingess v. Nicholson, the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, VA is required to review the evidence presented with the claim and to provide the Veteran with notice of what evidence not previously provided will help substantiate his claim.  19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010).  Specifically, VA must notify the Veteran of what is required to establish service connection and that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded.


The Board finds that with respect to the Veteran's service connection claim for a bilateral foot disorder, the VCAA duty to notify was satisfied by letters sent to the Veteran in September 2005 and December 2009.  The letters addressed all required notice elements and were sent prior and subsequent to the initial unfavorable decision issued by the agency of original jurisdiction (AOJ) in March 2006.  In a September 2006 letter from VA, the Veteran also received notification generally relating to the rating of disabilities; and assignment of an effective date.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Following that notice, subsequent adjudication of the claim on appeal was undertaken in a supplemental statement of the case issued in February 2011.  Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured failure to afford statutory notice to claimant prior to initial rating decision by issuing notification letter after decision and readjudicating claim and notifying claimant of such readjudication in the statement of the case).  In sum, the record indicates that the Veteran received appropriate notice pursuant to the VCAA.

Under the VCAA, VA also has a duty to assist the Veteran in the development of a claim.  This includes assisting the Veteran in procuring service treatment records (STRs) and other relevant treatment records and providing a VA examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  Here, VA obtained the Veteran's STRs and private treatment records pertinent to the years after service.

In addition, a VA examination of the feet was conducted in January 2010, and the file contains an opinion of a private podiatrist, dated in February 2011.  The podiatrist questioned the expertise of the VA examiner, suggesting that the VA examination was inadequate as it was not conducted by a "foot expert" warranting a remand for another examination.  The Board is entitled to assume the competence of a VA examiner.  See Hilkert v. West, 12 Vet. App. 145 (1999), aff'd, 232 F.3d 908 (Fed. Cir. 2000).  The Board notes that it is not necessary that VA examinations be conducted by a specialist in the particular field of the Veteran's claimed disability.  VA satisfies its duty to assist the Veteran when it provides a medical examination performed by a person who is qualified through education, training, or experience to offer medical diagnosis, statements, or opinions able to provide competent medical evidence, whether that is a doctor, nurse practitioner or physician's assistant.  Cox v. Nicholson, 20 Vet. App. 563 (2007).  

In this case the 2010 VA examiner was a doctor of osteopathy and there is no evidence that would tend to show this examiner was not competent and qualified to examine the Veteran and/or did not responsively and adequately address the opinions requested in the December 2009 Board remand.  The examiner is qualified medical professional who reviewed the Veteran's medical history, conducted a thorough examination, and provided a detailed rationale for each opinion expressed.  Accordingly, the Board finds that the VA examination provided were adequate, and VA has satisfied its duty to assist the Veteran in this regard.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

Factual Background

The Veteran filed an original service connection claim for disorders of the feet in August 2005, at which time the date of onset of the condition was identified as 1999.

STRs from the Veteran's first period of service from September 1962 to December 1966 include an August 1962 enlistment examination report as well as a September 1966 examination report, both of which reflect that clinical evaluation of the feet was normal.  The STRs are otherwise negative for any indication of complaints, treatment or diagnoses relating to the feet.

United States Coast Guard examination reports of May 1985, March 1987 and March 1991 reflect that clinical evaluation of the feet was normal and the Veteran specifically denied having foot trouble.  A re-enlistment examination report of July 1994 also reflects that clinical evaluation of the feet was normal and the Veteran denied having a history of foot trouble.  In January 2000, the Veteran completed a medical history report indicating that he did not have foot trouble.
Records from the Veteran's second period of service include September 2001 and May 2002 examination reports indicating that clinical evaluation of the feet was normal and reflecting that the Veteran denied having foot trouble.  Also on file is an examination report from the Veteran's third period of service dated in October 2003, showing that clinical evaluation of the feet was normal and reflecting that the Veteran denied having foot trouble.  

In a statement provided in March 2006, the Veteran noted that he had served in the Navy and Coast Guard for over 20 years, spending thousands of hours walking on steel decks during his career, which he believed had resulted in his currently manifested bilateral foot condition.  He reported that he had significant foot pain and was unable to stand for any prolonged period. 

Post-service evidence includes private treatment reports dated in 2006 from a Naval Hospital in Florida.  An entry dated in March 2006 indicates that the Veteran complained of left foot pain, and reported that he had a long history of bilateral foot pain.  Metatarsalgia of the left foot was assessed.  X-ray films of the left foot showed no bony abnormality and slight hallux valgus deformity in the first MTP joint.  He was seen by podiatry in April 2006, with complaints of generalized foot pain aggravated by standing.  X-ray films of the right foot revealed no fractures or disclocations and minimal hallux valgus deformity in the first MPT joint, with evidence of very mild degenerative changes.  X-ray films revealed evidence of bilateral pes cavus with mild DJD of the midfoot.  An assessment of talipes cavus, characterized as a congenital foot deformity, was made.  When seen in July 2006, the Veteran presented with a several day history of dry itchy feet, reporting that he had experienced similar symptoms months earlier which he treated with topical creams.  Dermatophytosis tinea pedis was assessed.

An October 2006 entry indicates that the Veteran sought an opinion regarding the relationship between his current foot problems and service.  His treating physician noted that prior medical evidence had not been reviewed, but opined that the Veteran's foot type was such that it would lend itself to podiatric pathology given the stress and strains of active duty/ship board activity over the last 25 years.

Pursuant to a Board remand of December 2009, a VA examination of the feet was conducted in January 2010 and the claims file was reviewed.  The Veteran stated that his service-related occupations and duties included: hangar deck aircraft director; boarding investigations; security inspection and patrols; and outreach programs.  He also mentioned that he was employed as a civilian fire fighter and fire department captain from 1967 to 1997.  He mentioned that during service he stood on steel surfaces and complained of constant pain of both feet, worse on standing or squatting.  Examination revealed that the left leg was shorter than the right, the arches were normal, and that the Veteran had less than 20 degrees of hallux valgus, consistent with natural age.  X-ray films of the feet revealed early hallux valgus.  Congenital/developmental mild bilateral cavus deformity was diagnosed and the examiner opined that this was not caused by or related to service, with no objective evidence to support worsening beyond a natural progression due to age.  Also diagnosed was acquired bilateral MTP hallux valgus, consistent with natural age; the examiner opined that this was not caused by or related to service, nor had it worsened beyond the natural progression of the condition.

The VA examiner further observed that both of the conditions diagnosed on examination were mild and noted that the fact that the congenital deformity was not mentioned (during service), indicated that it was mild appearing on enlistment.  She explained that natural aging made the cavus deformity relax over time, such that the MTP develops osteoarthritis, the great toes turn toward the other toes, and the fat pad under the metatarsals thin.  It was noted that the Veteran's feet looked good for his age and that the mild changes shown were more likely than not due to natural aging, as the mild condition was not consistent with worsening due to any cause.

In 2011, additional evidence, consisting of private medical records dated from 2006 to 2011, and a private medical statement from a podiatrist dated in February 2011, was added to the file record which was accompanied by a waiver.  

Private medical records include duplicate 2006 entries and records reflecting treatment for a congenital foot deformity described as talipes cavus (February 2010); and for dermatophytosis and tinea pedis (November 2010 and February 2011) described as chronically symptomatic since active duty.  
The file also contains the February 2011 statement of a military staff podiatrist.  It was noted that the Veteran's first major foot issue was metatarsalgia.  The podiatrist acknowledged that the Veteran did have congenital pes cavus, and explained that years of standing on steel decks in sub-standard boots had caused the fat pad under the metatarsal head to migrate distally leading to increase weight-bearing forces on each metatarsal.  The podiatrist also opined that chronic plantar fasciitis was due to standing for long periods of time on steel decks in poor supportive show gear that had led to micro-tears at the plantar fascial origin, which was prone to flare ups.  The report further mentioned that the Veteran had a leg length discrepancy which was not service-related as the Veteran had no history of lower extremity trauma which may have caused this condition.  The podiatrist also observed that the Veteran suffered from chronic tinea pedis maintained with topical medication, and opined that this was due to long periods of time wearing boots without the feet drying out before putting the boots on again.  

Analysis

The Veteran maintains that his currently claimed foot disorder are attributable to having spent thousands of hours walking on steel decks while serving in the United States Navy and Coast Guard.  

Generally, in order to prevail on the issue of service connection, there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  See 38 C.F.R. § 3.303(b) (2010).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  See 38 C.F.R. § 3.303(d) (2010).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned. When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2010).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).

Service connection shall be granted to a veteran if the veteran served 90 days or more during a war period or after December 31, 1946 or had peacetime service on or after January 1, 1947, and conditions including: arthritis, although not otherwise established as incurred in or aggravated by service, are manifested to a compensable degree within one year following the requisite service.  38 C.F.R. §§ 3.307, 3.309 (2010).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.


When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  See 38 U.S.C.A. § 5107(b) (2010).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant. Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  See 38 C.F.R. § 3.102 (2010).  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).

In this case, Hickson element (1), evidence of current disability has been established.  Upon VA examination of 2010, congenital/developmental mild bilateral cavus deformity was diagnosed, as was acquired bilateral MTP hallux valgus.  Additional diagnoses of metatarsalgia, plantar fasciitis and tinea pedis were made by a podiatrist in 2011.  

With regard to Hickson element (2), in-service incurrence, review of the STRs does not indicate that any foot pathology was identified or diagnosed during service or upon any examinations conducted between 1962 and 2003.  

In addition, arthritis was not diagnosed during service or within the first post-service year.  A chronic disease need not be diagnosed during the presumptive period under 38 C.F.R. § 3.307(c), but if not, there must then be shown by acceptable medical or lay evidence, characteristic manifestations of the disease to the required degree, followed without unreasonable time lapse by definite diagnosis.  Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991).  In this case, clinical evidence reflects that it was not until 2006, more than a year after the Veteran's period of active service that there was any indication of arthritis in the area of the foot.  As such, service connection on a presumptive basis is not warranted.


Under 38 C.F.R. § 3.303(b), a method of establishing the second and third Hickson elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Brown, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

Initially, the Board points out that the evidence reflects that the Veteran has congenital pes cavus and acquired hallux valgus deformities, with accompanying metatarsalgia, very mild degenerative changes in the first MTP joint, and mild DJD of the midfoot.  The Board notes that congenital or developmental abnormalities are not considered "diseases or injuries" within the meaning of applicable legislation and, hence, do not constitute disabilities for VA compensation purposes.  See 38 C.F.R. §§ 3.303(c), 4.9 (2010).  Nevertheless, service connection may be granted, in limited circumstances, for disability due to aggravation of a constitutional or developmental abnormality by a superimposed disease or injury.  See VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993).  

The most probative evidence on file does not indicate that congenital pes cavus and acquired hallux valgus deformities were aggravated beyond the normal course of these conditions by any service-related superimposed disease or injury.  In this regard, when evaluated by a VA examiner in 2010 with the benefit of review of the claims file, congenital/developmental mild bilateral cavus deformity was diagnosed and the examiner opined that this was not caused by or related to service, with no objective evidence to support worsening beyond a natural progression due to age.  Also diagnosed was acquired bilateral MTP hallux valgus, consistent with natural age; the examiner opined that this was not caused by or related to service, nor had it worsened beyond the natural progression of the condition.  
In assessing medical opinions, the failure of a physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49(2000).

In contrast, is the opinion of a podiatrist offered in 2011, to the effect that metatarsalgia resulted from congenital pes cavus, by virtue of the Veteran standing on steel decks during service in "sub-standard" boots.  In this regard, the opinion of the podiatrist is of less probative value that the VA opinion.  Specifically, the opinion of the podiatrist does not reflect review of the STRs, which failed to reveal any evidence of foot injury, clinical findings/diagnosis or lay complaints relating to the feet, and accordingly failed to account for this negative evidence.  In addition, there was no discussion of the Veteran's post-service employment for 30 years as a fireman in conjunction with his foot problems.  Presumably, this position as a fire fighter also required long-term standing and wearing boots, over a much longer and sustained duration than was the case in service.  

Thus, the Board finds that the preponderance of the evidence indicates that the Veteran's congenital pes cavus and acquired hallux valgus deformities, with accompanying metatarsalgia, very mild degenerative changes in the first MTP joint, and mild DJD of the midfoot, are congenital or developmental abnormalities (with residual effects and symptoms), which were not aggravated by a superimposed disease or injury and hence are not considered "diseases or injuries" within the meaning of applicable legislation and, do not constitute disabilities for VA compensation purposes.  See 38 C.F.R. §§ 3.303(c), 4.9 (2010).  

With respect to diagnosed tinea pedis and plantar fasciitis, there is no clinical indication of chronicity and continuity of such foot symptomatology in and since service, despite assertions of a private podiatrist to the contrary (February 2011).  In fact, the Veteran himself has not endorsed having chronic symptoms of tinea pedis or plantar fasciitis in and since service.  In this regard, tinea pedis was initially treated in 2006, at which time the Veteran indicated that he had a several day history of dry itchy feet, and reported that he had experienced similar symptoms months earlier.  There was no history of service symptomatology provided.  It was not until a February 2011 record that tinea pedis was described by the Veteran as chronic and problematic, contrary to negative STRs and separation examinations reports.  As such, there is reason in this case to question the credibility of the lay information provided by the Veteran as to the onset, chronicity and continuity of his claimed tinea pedis, and to assign such statements lower probative value than the STRs and clinical evidence, in light of discrepancies between the two.  See Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).

Plantar fasciitis was not shown or diagnosed in the STRs or in an any post-service clinical records and was first mentioned by the podiatrist in a February 2011.  Hence, there is no basis for the assertion of chronicity and continuity of symptomatology of that condition since service, or the designation of plantar fasciitis as "chronic" by a podiatrist in 2010.  The Court has held that "a bare transcription of a lay history is not transformed into 'competent medical evidence' merely because the transcriber happens to be a medical professional."  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).

The critical issue in this case is whether the Veteran's currently claimed foot disorders, diagnosed as tinea pedis and/or plantar fasciitis, are related to service, specifically to prolonged standing and boot-wearing therein.  The requirement of an evidentiary showing of an etiological relationship has been repeatedly reaffirmed by the U.S. Court of Appeals for the Federal Circuit, which has held that a veteran seeking disability benefits must establish the existence of a disability and a connection between the veteran's service and the disability claimed.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Essentially, this is the third Hickson element.

The Board notes that the file contains only one clinical opinion on the matter, provided by a podiatrist in 2011, to the effect that both "chronic" plantar fasciitis and tinea pedis were attributed to long-term standing and boot wearing during service.  The Board points out that neither tinea pedis and/or plantar fasciitis were diagnosed upon VA examination of 2010.  Specifically, the opinion of the podiatrist does not reflect review of the STRs, which failed to reveal any evidence of foot injury, clinical findings/diagnosis or lay complaints relating to the feet between 1962 and 2003, and hence, failed to account for such evidence.  In addition, there was no discussion of the Veteran's post-service employment for 30 years as a fireman, a job which would necessarily require long-term standing and wearing boots, over a much longer and sustained duration than was the case in service.  

In a precedent decision, Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008), the Court discusses, in great detail, how to assess the probative weight of medical opinions and the value of reviewing the claims file.  The Court holds that claims file review, as it pertains to obtaining an overview of the claimant's medical history, is not a requirement for supporting medical opinions.  The Court added, "[i]t is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  However, in this case, the failure to review the STRs and assess the role of the Veteran's civilian occupational history has resulted at minimum, in an opinion based upon incomplete information, possibly resulting in an inaccurate conclusion.  Hence, the Board finds the opinion to be flawed at the outset and of essentially no probative value.  

The Board acknowledges the Veteran's contention that his bilateral foot disability was caused or aggravated by long-term standing on metal decks and wearing boots in service.  However, the Board finds that this is a determination that is medical in nature.  The Veteran, as a layperson, does not have the medical training or expertise to render a competent opinion as to whether his disability of the feet was incurred in or aggravated by active service, particularly in light of the fact he has two types of foot deformities, complicating his overall disability picture.  See Davidson v. Shinseki, 581 F.3d 1313, (Fed Cir. Sept. 14, 2009); Jandreau v. Nicholson, 492 F.3d 1372 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Accordingly, his contentions regarding etiology of his claimed foot disorder are of no probative value, as they are beyond his competency to make.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (1998); (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion).

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for a bilateral foot disability must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for a bilateral foot disorder is denied.



____________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


